CLARK, Circuit Judge
(concurring specially):
In my opinion the dicta in the panel majority regarding the due process con*680sequences of the academic procedure we have required to be established (particularly the notion that every court proceeding eventuating from the process must be conducted de novo) severely undercuts the principle on which the procedure rests. Hence this concurrence.
This circuit is firmly committed to the proposition that every teacher discharge controversy must be filtered through an academic hearing procedure before embedded federal claims become ripe for court adjudication. Ferguson v. Thomas, 430 F.2d 852 (5th Cir. 1970); Stevenson v. Board of Education of Wheeler County, 426 F.2d 1154 (5th Cir. 1970). If this required hearing process is to serve' its proper function, it must not be reduced to an empty gesture. Accordingly, court proceedings should not be conducted on a de novo basis. A school hearing procedure which is conducted in accordance with the dictates of procedural due process is entitled to great weight and if substantial evidence appears to support the school board’s action, that ordinarily ends the matter. Green v. Regents of Texas Tech University, supra; Woodbury v. McKinnon, 447 F.2d 839 (5th Cir. 1971); Ferguson v. Thomas, supra; see also Fluker v. Alabama State Board of Education, 441 F.2d 201 (5th Cir. 1971); London v. Florida Department of Health and Rehabilitative Services, 448 F.2d 655 (5th Cir. 1971).
I agree that in the present case neither the district court nor this court is able to determine whether the Madison County School District is still in the process of implementing the desegregation orders of this Court or whether desegregation has already been completely achieved. Consequently, the academic hearing record furnished no basis on which to predicate a decision concerning the applicability of Singleton v. Jackson Municipal Separate School District, 419 F.2d 1211 (5th Cir. 1969).